Citation Nr: 9917194	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-19 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to May 1946 and 
from September 1950 to July 1952.

In April 1991, the Department of Veterans Affairs (VA) 
Regional Office (RO) at Waco, Texas denied entitlement to 
service connection for leukemia.  The veteran appealed.  On 
appellate review in June 1992, the Board of Veterans' Appeals 
(Board) affirmed the denial.  

In January 1996, the veteran sought to reopen his claim.  In 
April 1996, however, the RO continued the denial although it 
appears as though the claim was reviewed de novo.  In May 
1996, the RO received notice of disagreement and within the 
same month issued to the veteran a statement of the case.  
The veteran did not perfect a timely appeal.  

In July 1997, the veteran indicated that he again wanted to 
pursue a claim of entitlement to service connection for 
leukemia.  In February 1998, the RO determined that new and 
material evidence had not been submitted to reopen his claim.  
The veteran perfected an appeal therefrom.  In May 1999, the 
veteran's claims folder was transferred to Phoenix, Arizona.


FINDINGS OF FACT

1.  The RO affirmed previous denials of service connection 
for chronic lymphocytic leukemia when it issued a rating 
decision in April 1996.

2.  The evidence submitted subsequent to the April 1996 
determination wherein the RO affirmed the previous denials of 
service connection for chronic lymphocytic leukemia bears 
directly and substantially upon the issue, and by itself or 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  The claim for service connection for chronic lymphocytic 
leukemia is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1996 rating decision 
wherein the RO denied entitlement to service connection for 
chronic lymphocytic leukemia is new and material, and the 
veteran's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 
3.156(a), 20.1103 (1998).

2.  The claim for entitlement to service connection for 
chronic lymphocytic leukemia is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
chronic lymphocytic leukemia.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veteran Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  


A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers . . . which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).




A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
the new evidence bears directly and substantially on the 
specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim; second, 
if new and material evidence has been presented, immediately 
upon reopening the Board must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for a chronic disease, 
including leukemia, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Factual Background

The evidence which was of record prior to the April 1996 
rating decision wherein the RO denied entitlement to service 
connection for chronic lymphocytic leukemia is reported 
below.

The RO considered available service medical records, which 
are silent with regard to leukemia, and service 
administrative records, which show that from March to 
December 1951, the veteran served in Korea.  

The RO also considered the following: a May 1980 ambulance 
report from Loyola University Medical Center; an April 1986 
examination report from S.G., M.D., with a February 1988 
attachment; treatment reports from San Dimas Community 
Hospital dated from April 1986 to April 1989; treatment 
reports from P.B., M.D., extending from April 1988 to June 
1989; clinical entries from C.J.H., M.D., dated from April 
1980 to July 1990; and treatment reports, including 
laboratory results, emergency room reports, and clinical 
entries from Lutheran General Hospital dated from May 1980 to 
July 1990.  

A November 1990 statement from F.A.H., M.D., in which the 
physician stated that he did not recall the veteran 
mentioning being exposed to radiation while in service and 
denying that any tissue blocks, slides, or other pathology 
samples were performed on the veteran, was also considered.

The RO also reviewed a July 1990 examination report from 
W.A.R., M.D., showing that chest x-rays revealed left lobe 
infiltrates with a questionable cavitary lesion of the left 
lingula; medical reports from P.G.H., M.D., and B.D.B., M.D., 
dated from April 1990 to August 1990; radiographic reports 
from Texas Cardiovascular Imaging Center dated from July to 
August 1990, generally showing resolving left lower lobe 
pneumonia and no other interval changes; and laboratory 
reports from HCA Medical Center at Plano dated from July to 
August 1990, showing wide spread retroperitoneal and 
mesenteric adenopathy with involvement of the inguinal nodes 
bilaterally and deep left iliac nodes of the left.

The RO also reviewed operative reports from Dallas County 
Hospital, showing that the veteran underwent an excision of 
the left postero-cervical lymph nodes for biopsy and that the 
biopsy revealed poorly differentiated lymphocytic lymphoma, 
diffuse pattern, and statements from M.A.S., M.D., of the 
North Texas Regional Cancer Center, extending from August 
1990 to September 1990.  In the statements, M.A.S. stated 
that the veteran's clinical picture was reasonable and 
typical for Stage I (lymphadenopathy) or Stage II 
(hepatomegaly and/or splenomegaly) chronic lymphocytic 
leukemia.  The physician also stated that the veteran's bone 
marrow aspiration and biopsy were very typical for chronic 
lymphocytic leukemia with cells of slightly atypical 
morphology.  M.A.S. concluded that the veteran's picture was 
consistent with a variant of chronic lymphocytic leukemia.  

An August 1990 medical report from M.A.S., M.D., was also of 
record.  The report shows that the veteran was initially 
treated for other disorders, but in the midst of his 
evaluation, he was found to have a white blood count in the 
16,000 range which was predominantly lymphocytes.  
Thereafter, a computed tomography (CT) scan of the chest was 
accomplished.  The CT scan revealed lymphadenopathy, with 
mediastinal and hilar lymph nodes ranging from 5-millimeters 
to 2-centimeters in size.  The report also shows during 
initial consultation, the veteran informed the physician of 
his symptoms and recalled serving in the Korean conflict and 
for a portion of his duties being stationed in Nagasaki and 
Hiroshima.  After examination, the impression was probable 
chronic lymphocytic and leukemia with an atypical lymphoid 
morphology.

Also of record at that time were medical reports from North 
Texas Regional Cancer Center dated from August to November 
1990, showing that the veteran's bone marrow review revealed 
chronic lymphocytic leukemia and that he received 
chemotherapy.  Impressions made during this time were Stage I 
chronic lymphocytic leukemia with rather extensive 
lymphadenopathy and chronic lymphocytic leukemia with 
Chlorambucil and Prednisone. 

The evidence also consisted of a December 1990 letter from 
the veteran in which he attributed his lymphatic leukemia to 
exposure to radiation and Napalm defoliants.  He was exposed 
to lingering contamination from the Hiroshima and Nagasaki 
explosions during WWII.  The veteran further maintained that 
in Korea, he consumed the local water, food, and produce.

The record also contained a December 1995 statement from 
J.W.M, M.D., F.A.C.P.  In the statement, J.W.M. stated that 
the veteran was diagnosed with chronic lymphocytic leukemia 
and while the cause of chronic lymphocytic leukemia had not 
been elucidated, an increased risk for contracting the 
disease among various occupations, including rubber 
manufacturing workers, asbestos workers, and farmers, has 
been reported.  The physician then acknowledged that the 
veteran toured several months in Korea in 1951 and while 
stationed there lived in rice paddies fertilized with human 
feces.  The physician then stated, it is conceivable that 
given the possible association with unsanitary conditions, 
the veteran's leukemia was effected by this exposure.  

The veteran also submitted a pamphlet titled, "Chronic 
Lymphocytic Leukemia" from the Leukemia Society of America 
and a September 1992 article titled "Leukemia, Lymphoma and 
Exposure to Pesticides."  The September 1992 article states 
that researchers found a slight excess of leukemia, 
especially chronic lymphocytic leukemia among farmers, and 
that the risk was significantly elevated among farmers who 
used certain pesticides to inhibit insects on animals rather 
than on crops.  

The evidence submitted subsequent to the April 1996 rating 
decision wherein the RO denied entitlement to service 
connection for chronic lymphocytic leukemia is reported 
below.

In an April 1997 letter, M.A.S., M.D., acknowledged that the 
veteran was a former patient of his and that the veteran's 
diagnosis was chronic lymphocytic leukemia.  

With regard to whether the development of the veteran's 
leukemia could have been related to his living in unsanitary 
conditions and breathing dust of patties fertilized with 
human and animal waste while on active duty in Korea in 1951, 
the physician stated that the etiology of the disease was 
unknown, although some environmental factors had been 
suggested in the past, particularly ionizing radiation.  

M.A.S. then stated that the veteran's disease was a form of 
malignant lymphoma, despite the name chronic lymphocytic 
leukemia, and VA has considered the possible relationship 
between Agent Orange and non-Hodgkin's lymphomas in general.  
The physician then stated that there was at least the 
possibility that individuals working in certain agricultural 
areas may have a higher risk of chronic lymphocytic leukemia 
than the general population.  While there was no way to 
establish the cause of the veteran's chronic lymphocytic 
leukemia, there was also no way to determine that his 
exposure while on active duty in Korea in 1951 did not play a 
role.  

Analysis

The veteran seeks to reopen his claim for service connection 
for chronic lymphocytic leukemia, which the RO denied in an 
April 1996 decision.  When a claim is finally denied by the 
RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally 
disallowed claim there must be new and material evidence 
presented since the claim was last finally disallowed on any 
basis, not only since the claim was last denied on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  Under 
Evans, evidence is new if not previously of record and is not 
merely cumulative of evidence previously of record.

A review of the RO's findings in April 1996 discloses that 
the RO found no competent evidence of chronic lymphocytic 
leukemia in service, or to a compensable degree during the 
first post service year.  The RO reviewed the December 1995 
statement from a private physician noting it was conceivable 
that the veteran could have been affected by exposure in 
Korea; however, it did not find a link between service and 
the post service reported chronic lymphocytic leukemia.

In the case at hand, the Board finds that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for chronic lymphocytic 
leukemia.  Regarding the medical statement from M.A.S., M.D., 
dated in April 1997, the Board finds that the evidence is new 
because it was not previously of record at the time of the 
April 1996 denial of service connection for chronic 
lymphocytic leukemia.  

This evidence is also material to the veteran's claim, in 
that, without adjudicating the credibility of the evidence 
submitted, the new evidence bears directly and substantially 
on the specific matter, and is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; Fossie v. West, 12 Vet. App. 1, (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); See Hadsell v. 
Brown, 4 Vet. App. 209 (1993); 38 C.F.R. § 3.156. 

The evidence of record contains a medical statement 
expressing the opinion that the veteran's chronic lymphocytic 
leukemia may in fact be related to the veteran's 
environmental exposure on an agricultural basis while serving 
in Korea.  The physician pointed out that individuals working 
in certain agricultural areas may have a higher risk of 
developing chronic lymphocytic leukemia.  This additional 
opinion appears to support the previously submitted opinion 
(prior to April 1996) from another private physician who also 
intimated that environmental factors on a sanitary basis 
conceivably adversely affected the veteran, although no 
direct link was opined.  


Considering the foregoing evidence and without adjudicating 
the credibility of the evidence submitted, the Board finds 
that the evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Again, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on the foregoing, the Board finds that the 
aforementioned evidence is new, in that it was not of record 
at the prior final disallowance and is not cumulative of 
other evidence of record and it is relative to and probative 
of showing that the veteran's chronic lymphocytic leukemia is 
related to service.  See generally, Savage v. Gober, 
10 Vet. App 489 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Consequently, new and material evidence to reopen 
the veteran's claim for service connection for chronic 
lymphocytic leukemia has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


II.  Entitlement to service connection 
for chronic lymphocytic leukemia.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well 
grounded claim.  A well grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 6-9, 611 (1992).

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinative issue involves a question of a 
medical diagnosis or medical causation, medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Grottveit, 5 
Vet. App. at 93.

Service connected may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.

The regulations also provide that service conection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for chronic lymphocytic leukemia if manifested to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

Analysis

In the instant case, the Board finds that the veteran's claim 
for service connection for chronic lymphocytic leukemia is 
well grounded.  In this regard the veteran has been diagnosed 
with a current disability; namely, chronic lymphocytic 
leukemia.  

Medical opinion of record is to the effect that the veteran's 
exposure to unsanitary conditions in an agricultural setting 
in service may have predisposed his development of chronic 
lymphocytic leukemia.  Finally, the same medical opinion of 
record opines that the veteran like other individuals 
similarly situated, have a higher risk of developing chronic 
lymphocytic leukemia and that here is no way to determine 
that such disease was not the result of his service.

The Board finds that the 1997 medical statement is 
sufficiently probative to permit the conclusion that it rises 
to a sufficient level of certainty as to a relationship 
between the veteran's period of service and the development 
of chronic lymphocytic leukemia.  For the foregoing reasons, 
the Board concludes that the claim for service connection for 
chronic lymphocytic leukemia is well grounded.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of service connection for chronic lymphocytic 
leukemia, the appeal is granted to this extent.

The veteran has submitted a well grounded claim of 
entitlement to service connection for chronic lymphocytic 
leukemia.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  



In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As discussed above, the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for chronic lymphocytic leukemia, and that 
the claim is well grounded.  The Board therefore finds that 
additional action by the RO is required.  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

In view of the competent medical opinion of record discussed 
earlier, the Board finds that a medical opinion is required 
in order to obtain, to the extent possible, the probability 
that the veteran's chronic lymphocytic leukemia is related to 
service or any events from service.  It is noted that the 
Board may not rely on it's own unsubstantiated judgment as to 
whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence in the record.  See Watai v. 
Brown, 9 Vet. App. 441, 444 (1996), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993).  As such, additional development is warranted.

In view of the foregoing, the Board concludes that additional 
action is warranted.  This case is therefore REMANDED for the 
following:


1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his chronic lymphocytic 
leukemia is related to service.  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The veteran should be asked to 
identify any other medical care providers 
from whom he has been treated or 
evaluated for chronic lymphocytic 
leukemia since service.  Any evidence 
received should be made part of the 
claims folder.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by an 
appropriate specialist in order to 
determine the current nature, extent of 
severity, and probable etiology of his 
chronic lymphocytic leukemia.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report in  this 
regard.  In a comprehensive report, and 
after review of the veteran's history, 
complaints, and pertinent data from the 
claims folder, the examiner should 
comment on the etiology of the chronic 
lymphocytic leukemia and provide an 
opinion addressing whether it is at least 
as likely than not that the disorder is 
related to service, or as previously 
opined, to unsanitary conditions in an 
agricultural environment in Korea.  The 
examiner should reference previous 
opinions and medical articles of file, 
and provide the rationale for any 
opinions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for chronic lymphocytic 
leukemia on a de novo basis.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





